t c memo united_states tax_court seggerman farms incorporated et al petitioners v commissioner of internal revenue respondent docket nos filed date david eb alms for petitioners david s weiner for respondent memorandum opinion cohen judge respondent determined the following deficiencies in petitioners’ federal_income_tax ' cases of the following petitioners are consolidated herewith craig and linda seggerman docket no michael seggerman docket no and ronald and sally seggerman docket no docket no dollar_figure dollar_figure dollar_figure big_number big_number --oq- big_number big_number --q- big_number --q- after concessions by the parties the remaining issue for decision is whether petitioners must recognize a gain on the transfer of assets to seggerman farms incorporated under sec_357 to the extent that the amount of liabilities that were assumed plus the amount of liabilities to which the property was subject exceeds the total of the adjusted_basis of the property that was transferred to the corporation unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background these cases were submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference petitioners ronald and sally seggerman craig and linda seggerman and michael seggerman hereinafter collectively referred to as petitioners resided in illinois at the time they filed their petitions petitioner seggerman farms incorporated seggerman farms was an illinois corporation and its principal_place_of_business was minonk illinois at the time the petition was filed before date ronald seggerman and his sons craig seggerman and michael seggerman operated a grain and cattle farm as a joint_venture and reported their respective shares of income and expenses from the farm operations on schedule f profit or loss from farming on date ronald seggerman incorporated seggerman farms the stock of seggerman farms was distributed as follows preferred shares and common shares to ronald seggerman common shares to sally seggerman common shares to craig seggerman common shares to linda seggerman and common shares to michael seggerman in early ronald seggerman craig seggerman and michael seggerman transferred property to seggerman farms ronald seggerman transferred the following assets to seggerman farms asset description - - adjusted_basis fair_market_value depreciable_property dollar_figure dollar_figure inventory -q- big_number fertilizer lime --q- big_number hay straw oats --q- big_number market livestock --q- big_number cattle feed -q- gas diesel -q- big_number miscellaneous tools -q- big_number land building grain big_number big_number cash big_number big_number improvements to craig seggerman’s house -q- big_number accounts_receivable -o- big_number deficiency payments -q- big_number total big_number big_number bither the property that was transferred was subject_to liabilities or seggerman farms assumed the liabilities from ronald seggerman in the amount of dollar_figure as follows amount of creditor liability minonk state bank dollar_figure ford motor co big_number federal land bank big_number total big_number the amount of the liabilities that were transferred to seggerman farms by ronald seggerman exceeded the adjusted_basis of the assets that he transferred to seggerman farms by dollar_figure the portion of this gain that was attributable to long-term_capital_gain was dollar_figure and the portion attributable to ordinary gain was dollar_figure craig seggerman transferred the following assets to seggerman farms --- - asset description adjusted_basis fair_market_value depreciable_property dollar_figure dollar_figure inventory -q- big_number fertilizer lime -o- hay straw oats --q- big_number market livestock --q- big_number cattle feed -o- gas diesel -o- miscellaneous tools -o- big_number cash big_number big_number improvements to craig seggerman’s house -q- accounts_receivable -o- deficiency payments -q- deposits -q- big_number total big_number bither the property that was transferred was subject_to liabilities or seggerman farms assumed the liabilities from craig seggerman in the amount of dollar_figure as follows amount of creditor liability minonk state bank dollar_figure ford motor co ray seggerman big_number total big_number the amount of the liabilities that were transferred to seggerman farms by craig seggerman exceeded the adjusted_basis of the assets that he transferred to seggerman farms by dollar_figure the portion of this gain that was attributable to long-term_capital_gain was dollar_figure and the portion that was attributable to ordinary gain was dollar_figure michael seggerman transferred the following assets to seggerman farms asset description adjusted_basis fair_market_value depreciable_property dollar_figure dollar_figure inventory -q- big_number fertilizer lime -o- hay straw oats --q- big_number market livestock -o- big_number cattle feed -o- gas diesel -o- miscellaneous tools -o- big_number cash big_number big_number improvements to craig seggerman’s house -q- accounts_receivable -o- deficiency payments -q- deposits -q- big_number total big_number bither the property that was transferred was subject_to liabilities or seggerman farms assumed the liabilities from michael seggerman in the amount of dollar_figure as follows amount of creditor liability minonk state bank dollar_figure ford motor co ray seggerman big_number total big_number the amount of the liabilities that were transferred to seggerman farms by michael seggerman exceeded the adjusted_basis of the assets that he transferred to seggerman farms by dollar_figure the portion of this gain that was attributable to long-term_capital_gain was dollar_figure and the portion attributable to ordinary gain was dollar_figure - j- after the sec_351 transaction seggerman farms refinanced a portion of the transferred debt seggerman farms incurred the following debts amount of creditor loan no liability minonk state bank dollar_figure minonk state bank big_number in addition seggerman farms ronald and sally seggerman craig and linda seggerman and michael seggerman borrowed the following as comakers amount of creditor loan no liability minonk state bank dollar_figure minonk state bank big_number petitioners remained personally liable on all of the debt that was assumed by seggerman farms or to which the property that was received by seggerman farms was subject both before and after the sec_351 transfer of property to seggerman farms ronald seggerman executed a commercial guaranty of seggerman farms’ debt to minonk state bank sally seggerman craig seggerman linda seggerman and michael seggerman executed unlimited continuing personal guaranties of seggerman farms’ debt to minonk state bank none of the loan proceeds were disbursed directly to petitioners --- - discussion the sole issue for decision is whether petitioners must recognize a gain on the transfer of assets to seggerman farms under sec_357 to the extent that the amount of liabilities that were assumed plus the amount of liabilities to which the property was subject exceeds the total of the adjusted_basis of the property that was transferred to the corporation petitioners argue that because they were not relieved personally from any debt that the corporation assumed or to which transferred property was subject or that was refinanced pursuant to restructuring of corporate debt they should not have to recognize gain on the amount of the liabilities that exceeds the adjusted_basis of the transferred assets sec_357 provides in part sec_357 liabilities in excess of basis -- in general --in the case of an exchange-- a to which sec_351 applies if the sum of the amount of the liabilities assumed plus the amount of the liabilities to which the property is subject exceeds the total of the adjusted_basis of the property transferred pursuant to such exchange then such excess shall be considered as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be in 62_tc_11 affd without published opinion 515_f2d_507 3d cir we addressed the --- - same issue in similar circumstances the taxpayer transferred all of the assets and liabilities of a sole_proprietorship to a corporation in which he owned percent of the outstanding_stock the liabilities exceeded the adjusted_basis of the assets that were transferred and the taxpayer remained personally liable for the liabilities that were transferred to the corporation we stated that while the taxpayer nevertheless remained personally liable for the payment of such liabilities there is no requirement in sec_357 that the transferor be relieved of liability and held that the taxpayer had to recognize a gain under sec_357 to the extent that the liabilities that were assumed by the corporation or the liabilities to which the property that was transferred might be subject exceeded the taxpayer’s basis for the assets that were transferred id pincite since the decision in rosen the court has consistently held that even if the taxpayer remains liable on the transferred debt the taxpayer must recognize a gain under sec_357 to the extent that the sum of the amount of the liabilities that were assumed plus the amount of the liabilities to which the property was subject exceeds the taxpayer’s adjusted_basis in the assets that were transferred see 84_tc_889 affd without published opinion 805_f2d_1073 d c cir owen v commissioner tcmemo_1987_375 -- - affd 881_f2d_832 9th cir beaver v commissioner tcmemo_1980_429 see also sec_1_357-2 income_tax regs petitioners rely on two court_of_appeals decisions in which the courts of appeals granted taxpayers relief from recognizing a gain under sec_357 in 872_f2d_519 2d cir revg 85_tc_824 the difference between the adjusted_basis of the assets that were transferred and the liabilities that were transferred to the corporation was recorded as a loan receivable from the taxpayer to the corporation the court_of_appeals held that where the transferor undertakes genuine personal liability to the transferee ‘adjusted basis’ in sec_357 refers to the transferee’s basis in the obligation which is its face_amount id pincite as a result of the inclusion of the face value of the loan receivable in the adjusted_basis of the assets that were transferred there was no gain to recognize under sec_357 see id in 143_f3d_487 9th cir revg tcmemo_1996_191 the difference between the adjusted_basis of the assets that were transferred and the liabilities that were transferred to the corporation was recorded as a personal note from the taxpayer to the corporation the court_of_appeals held that the taxpayer had a basis in the personal note equal to the face value of the note and that there was no gain to recognize under sec_357 see id pincite respondent argues that the structure of petitioners’ sec_351 transaction was not the same as the structure of the taxpayers’ transactions in lessinger and peracchi in that petitioners did not contribute loan receivables or personal notes to seggerman farms that would cover the difference between the transferred liabilities and the adjusted_basis of the transferred property petitioners argue that their personal guaranties of corporate indebtedness are the equivalent of loans receivable or personal notes to the corporation because they remained liable for the corporate debt even after the sec_351 transaction we agree with respondent petitioners’ personal guaranties of corporate debt are not the same as incurring indebtedness to the corporation because a guaranty is merely a promise to pay in the future if certain events should occur petitioners’ guaranties do not constitute economic outlays cf 875_f2d_420 4th cir taxpayers experienced no such call as guarantors engaged in no economic outlay and suffered no cost affg 90_tc_206 brown v commissioner f 2d 6th cir the courts have consistently required some economic outlay by the guarantor in order to convert a mere loan guaranty into an investment affg tcmemo_1981_608 petitioners are contingently liable only to the secured creditors of seggerman farms namely minonk state bank although the court_of_appeals for the seventh circuit to which these cases are appealable has not decided a case squarely on point that court refused to give a restrictive interpretation to the statute and denied relief to a taxpayer with a sec_357 gain in 327_f2d_788 7th cir affg 40_tc_273 in testor a taxpayer transferred the assets and the liabilities of his sole_proprietorship to a corporation the liabilities were assumed by the corporation and were in excess of the aggregate book_value of the assets that were transferred none of the assets were specifically encumbered by the liabilities and for that reason the taxpayer argued that sec_357 did not apply in interpreting sec_357 the court_of_appeals affirmed the decision of the tax_court and held that both the language and legislative_history indicate that sec_357 is meant to apply wherever liabilities are assumed or property is transferred subject_to liability id pincite the taxpayer was liable for tax on the gain under sec_357 petitioners contend that their secured creditors insisted that they incorporate in order to restructure their business debt and procure additional credit for the upcoming crop season petitioners maintain that they realized no personal net gain and no relief from their financial burdens as a result of the sec_351 transaction and that the recognition of gain is unfair under these circumstances despite the reasons for or the results of petitioners’ sec_351 transaction petitioners are responsible for the tax consequences the u s supreme court has observed repeatedly that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted in congress enacted changes to sec_357 that were effective for transactions occurring after date see miscellaneous trade and technical corrections act of publaw_106_36 sec e 113_stat_127 the amendment struck the words plus the amount of liabilities to which the property is subject from sec_357 and essentially provided relief for the taxpayer who transferred assets subject_to liabilities and remained personally liable on the debt but where the corporation did not assume the liability id sec d 113_stat_182 congress also added sec_357 which provides guidance in determining the amount of liabilities that are assumed and states in sec_357 a that a recourse_liability or portion thereof shall be treated as having been assumed if the transferee has agreed to and is expected to satisfy such liability or portion whether or not the transferor has been relieved of such liability id sec b 113_stat_182 the amendment does not apply to these cases because the transactions in these cases occurred in even if sec_357 a as enacted in did apply petitioners’ personal liability on the debt that was transferred to the corporation would continues to be irrelevant even after congressional amendments to sec_357 congress has refrained from providing relief to taxpayers in petitioners’ situation we conclude that under sec_357 petitioners must recognize a gain on the transfer of assets to seggerman farms to reflect the foregoing and concessions of the parties decisions will be entered under rule
